Citation Nr: 0001516	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for bronchitis, chronic 
obstructive pulmonary disease, and histoplasmosis, currently 
evaluated as 30 percent disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife 


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





REMAND

The veteran served on active duty from February 1966 to 
December 1967.  

This appeal arose from rating determinations by the regional 
office denying the veteran's request for an increased rating 
for his respiratory disorder, diagnosed as bronchitis, with 
chronic obstructive pulmonary disease and histoplasmosis, 
currently evaluated as 30 percent disabling.  

In a decision in March 1997, the Board denied the veteran's 
appeal for an effective date for the 30 percent evaluation 
for the respiratory disability prior to April 7, 1992.  The 
Board remanded the issue of entitlement to a rating in excess 
of 30 percent for the respiratory disorder for additional 
examination and additional adjudication.  Thereafter, the 
regional office completed the requested development, and 
again denied the claim for an increased rating.  The appeal 
was then returned to the Board. 

In June 1998, the Board denied the veteran's claim for an 
increased rating in excess of 30 percent for bronchitis with 
chronic obstructive pulmonary disease and histoplasmosis.  
The veteran then appealed the question of an increased rating 
in excess of 30 percent for this respiratory disorder to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

In mid-March 1999, the appellant filed a motion with the 
Court to supplement the record with treatment records from 
the Louisville, Kentucky, Department of Veterans Affairs (VA) 
Medical Center dated in 1997 and 1998.  

Later in March 1999, the Secretary of the VA filed a motion 
with the Court for remand in a response to the appellant's 
motion to supplement the record.  The Secretary's motion for 
remand indicated that the veteran's medical records in his 
claims file were incomplete, and that there were VA medical 
records constructively of record before the Board, which were 
not considered by the Board.  Specifically, the Secretary's 
motion noted that there were no outpatient treatment records 
in the veteran's file dated after September 1995.  The 
Secretary presented a written declaration from the Chief of 
Medical Information Services at the Louisville, Kentucky 
Medical Center stating that there were four volumes of 
records relating to the appellant at such facility, including 
treatment records from 1996 to the present.  In addition, the 
Secretary's motion indicated that a June 1997 VA examination 
report compared an April 1997 chest X-ray with a 
September 1996 chest X-ray, noting that the report of the 
September 1996 chest X-ray was not in the veteran's claims 
folder.  The Secretary's motion stated that the additional 
outpatient treatment records and the 1996 x-ray report needed 
to be obtained for proper appellate consideration.  

The appellant filed a motion in opposition to the Secretary's 
motion for remand.  

In an order in April 1999, the Court granted the Secretary's 
motion.  The Court determined that there were significant 
material documents that were constructively before the Board, 
including VA outpatient treatment records since 1995, but 
were not considered by the Board.  Under the doctrine set 
forth in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court 
indicated that a remand of the present case to the Board was 
appropriate so that the Board could obtain these records and 
readjudicate the appellant's claim.  The Court vacated the 
June 1998 Board decision, and remanded the case to the Board 
for appropriate action.

After reviewing the current record and the Court's order, the 
Board finds that the case needs to be REMANDED to the 
regional office for the following actions:

1.  The regional office should obtain 
from the Louisville, Kentucky VA Medical 
Center all of the veteran's outpatient 
treatment reports, including the four 
volumes mentioned by the Chief of the 
Medical Information Services at such 
facility, to include all outpatient 
treatment records from 1995 to the 
present.  

2.  The regional office should obtain, if 
not otherwise in the outpatient treatment 
records requested in subparagraph 1 
above, the September 1996 chest X-ray 
report mentioned for comparison purposes 
in the June 1997 VA examination.  

3.  After such records have been 
obtained, the regional office should 
again review and adjudicate the veteran's 
claim for an increased rating for his 
respiratory disorder according to all 
pertinent laws, regulations, and 
pertinent Court decisions.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The veteran need take no action until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



